DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 8, 15 and 16 recite applying a plurality of different sensory stimuli to a subject with any time lag selected from 0 to approximately 1000 msec; obtaining subject's first answer regarding temporal order judgment of the plurality of different sensory stimuli applied; determining whether or not subject's passive time perception is normal on the basis of the first answer, wherein the subject's passive time perception can be determined to be normal when a correct-answer ratio of the first answer is high; displaying an image of a figure moving at a constant speed to the subject whose passive time perception is determined to be normal in the determination step; giving a signal to the subject; allowing the subject to respond to the signal, wherein the image of the figure either (1) changes due to the subject's response 0 to approximately 2000 msec after the response, or (2) changes irrespective of the subject's response within approximately 1000 msec before or after the signal; and obtaining subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response; wherein the subject can be determined to be probably affected with schizophrenia, when an answer ratio of the second answer stating that the change in the image of the figure was caused due to the subject's own response is aberrant in comparison with that of a healthy individual.
The limitation of obtaining subject's first answer regarding temporal order judgment of the plurality of different sensory stimuli applied; determining whether or not subject's passive time perception is normal on the basis of the first answer, wherein the subject's passive time perception can be determined to be normal when a correct-answer ratio of the first answer is high; allowing the subject to respond to the signal, wherein the image of the figure either (1) changes due to the subject's response 0 to approximately 2000 msec after the response, or (2) changes irrespective of the subject's response within approximately 1000 msec before or after the signal; and obtaining subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response; wherein the subject can be determined to be probably affected with schizophrenia, when an 
The limitations of applying a plurality of different sensory stimuli to a subject with any time lag selected from 0 to approximately 1000 msec; displaying an image of a figure moving at a constant speed to the subject whose passive time perception is determined to be normal in the determination step; giving a signal to the subject; are mere data collection and do not amount to more than an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements such as machines or any structure that could carry out the limitations. Accordingly, these limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all the limitations of the claim amount to no more than a mental process. A mental process cannot provide an inventive concept. The claim is not patent eligible. 
Claims 2-7, 9-14 and 17 recite different stimuli and timing and do not amount to more than an abstract idea for the same reasons stated above. 

The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements such as machines or any structure that could carry out the limitations. Additionally, the abstract idea is not applied to effect a particular treatment or prophylaxis for a disease or medical condition. Accordingly, these limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, all the limitations of the claim amount to no more than a mental process. A mental process cannot provide an inventive concept. The claim is not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
high" in claims 1, 8, 15 and 16 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "probably" in claims 1, 8, 15 and 16 is a relative term which renders the claim indefinite.  The term "probably" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-7, 9-14 and 17 are rejected as depending on a rejected base claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Christine A. Carroll, Jennifer Boggs, Brian F. O’Donnell, Anantha Shekhar, William P. Hetrick, Temporal processing dysfunction in schizophrenia, Brain and Cognition, Volume 67, Issue 2, 2008, Pages 150-161, ISSN 0278-2626, https://doi.org/10.1016/j.bandc.2007.12.005. (hereinafter – Carroll) in view of Ghajar (US 7819818 B2) (hereinafter – Ghajar).

Regarding claim 1, Carroll discloses A method for diagnosing schizophrenia, comprising the steps of (Abstract and entire document):
applying a plurality of different sensory stimuli to a subject with any time lag selected from 0 to approximately 1000 msec (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
obtaining subject's first answer regarding temporal order judgment of the plurality of different sensory stimuli applied (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
determining whether or not subject's passive time perception is normal on the basis of the first answer, wherein the subject's passive time perception can be determined to be normal when a correct-answer ratio of the first answer is high (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
Carroll fails to disclose displaying an image of a figure moving at a constant speed to the subject whose passive time perception is determined to be normal in the determination step;
 giving a signal to the subject;
allowing the subject to respond to the signal, wherein the image of the figure either (1) changes due to the subject's response 0 to approximately 2000 msec after the response, or (2) changes irrespective of the subject's response within approximately 1000 msec before or after the signal; and 
obtaining subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response;
wherein the subject can be determined to be probably affected with schizophrenia, when an answer ratio of the second answer stating that the change in the image of the figure was caused due to the subject's own response is aberrant in comparison with that of a healthy individual.
However, in the same field of endeavor, Ghajar teaches displaying an image of a figure moving at a constant speed to the subject whose passive time perception is determined to be normal in the determination step (As shown in FIG. 1);
 giving a signal to the subject (As shown in FIG. 5);
allowing the subject to respond to the signal, wherein the image of the figure either (1) changes due to the subject's response 0 to approximately 2000 msec after the response, or (2) changes irrespective of the subject's response within approximately 1000 msec before or after the signal (As shown in FIG. 5, non-predictable versus predictable stimuli); and 
obtaining subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response (As shown in FIG. 5, whether responding to or anticipating);
wherein the subject can be determined to be probably affected with schizophrenia, when an answer ratio of the second answer stating that the change in the image of the figure was caused due to the subject's own response is aberrant in comparison with that of a healthy individual (Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a second answer or second test as taught by Ghajar in order to diagnose Schizophrenia (Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
Regarding claim 5, Carroll and Ghajar teach The method according to claim 1, Carroll further discloses wherein the change in the image of the figure is disappearance and appearance of the figure (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”).
Regarding claim 6, Carroll and Ghajar teach The method according to claim 1, Carroll fails to disclose wherein the image of the figure (1) changes due to the subject's response 0 to approximately 1000 msec after the response, or (2) changes irrespective of the subject's response within approximately 100 msec before and after the signal. 
However, in the same field of endeavor, Ghajar teaches wherein the image of the figure (1) changes due to the subject's response 0 to approximately 1000 msec after the response, or (2) changes irrespective of the subject's response within approximately 100 msec before and after the signal (As shown in FIG. 5, non-predictable versus predictable stimuli).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a second answer or second test as taught by Ghajar in order to diagnose Schizophrenia (Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical 
Regarding claim 7, Carroll and Ghajar teach The method according to claim 1, Carroll fails to disclose wherein the step of displaying an image of a figure moving at a constant speed comprises the step of turning on a light of one of two cursors on a belt portion moving at a constant speed, and wherein the change in the image of the figure is caused by switching the turning- on of the light to turning-on of a light of the other cursor.
However, in the same field of endeavor, Ghajar teaches wherein the step of displaying an image of a figure moving at a constant speed comprises the step of turning on a light of one of two cursors on a belt portion moving at a constant speed, and wherein the change in the image of the figure is caused by switching the turning- on of the light to turning-on of a light of the other cursor (As shown in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a second answer or second test as taught by Ghajar in order to diagnose Schizophrenia (Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
Regarding claim 8, Carroll discloses A device for diagnosing schizophrenia, comprising (Abstract and entire document):
stimulus application means for applying a plurality of different sensory stimuli to a subject with any time lag selected from 0 to approximately 1000 msec (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
 first answer acquisition means for obtaining subject's first answer regarding temporal order judgment of the plurality of different sensory stimuli applied (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
determination means for determining whether or not subject's passive time perception is normal on the basis of the first answer, wherein the subject's passive time perception can be determined to be normal when a correct- answer ratio of the answer is high (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
Carroll fails to disclose display means for displaying, to the subject whose passive time perception is determined to be normal by the determination means, an image of a figure that moves at a constant speed and that changes at any one of the following times (1) and (2);
signaling means for giving a signal to the subject;
response means for allowing the subject to respond to the signal: (1) due to the subject's response 0 to approximately 2000 msec after the response, or (2) irrespective of the subject's response within approximately 1000 msec before or after the signal; and
second answer acquisition means for obtaining subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response, wherein the subject can be determined to be probably affected with schizophrenia, when an answer ratio of the second answer stating that the change in the image of the figure was caused due to the subject's own response is aberrant in comparison with that of a healthy individual.
However, in the same field of endeavor, Ghajar teaches display means for displaying, to the subject whose passive time perception is determined to be normal by the determination means, an image of a figure that moves at a constant speed and that changes at any one of the following times (1) and (2) (As shown in FIG. 1);
signaling means for giving a signal to the subject (As shown in FIG. 5);
response means for allowing the subject to respond to the signal: (1) due to the subject's response 0 to approximately 2000 msec after the response, or (2) irrespective of the subject's response within approximately 1000 msec before or after the signal (As shown in FIG. 5, non-predictable versus predictable stimuli); and
second answer acquisition means for obtaining subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response, wherein the subject can be determined to be probably affected with schizophrenia, when an answer ratio of the second answer stating that the change in the image of the figure was caused due to the subject's own response is aberrant in comparison with that of a healthy individual (As shown in FIG. 5, whether responding to or anticipating, and Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a second answer or second test as taught by Ghajar in order to diagnose Schizophrenia (Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
Regarding claim 12, Carroll and Ghajar teach The device according to claim 8, Carroll further discloses wherein the change in the image of the figure is disappearance and appearance of the figure (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”).
Regarding claim 13, Carroll and Ghajar teach The device according to claim 8, Carroll fails to disclose wherein the image of the figure (1) changes due to the subject's response 0 to approximately 1000 msec after the response, or (2) changes irrespective of the subject's response within approximately 100 msec before and after the signal.
However, in the same field of endeavor, Ghajar teaches wherein the image of the figure (1) changes due to the subject's response 0 to approximately 1000 msec after the response, or (2) changes irrespective of the subject's response within approximately 100 msec before and after the signal (As shown in FIG. 5, non-predictable versus predictable stimuli).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a second answer or second test as taught by Ghajar in order to diagnose Schizophrenia (Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
Regarding claim 14, Carroll and Ghajar teach The device according to claim 8, Carroll fails to disclose wherein the display means for displaying an image of a figure comprises a belt portion moving at a constant speed and two cursors joined to the belt portion, and wherein the image of the figure is displayed by turning on a light of one of the two cursors, and the change in the image of the figure is displayed by switching the turning-on of the light to turning-on of a light of the other cursor.
However, in the same field of endeavor, Ghajar teaches wherein the step of displaying an image of a figure moving at a constant speed comprises the step of turning on a light of one of two cursors on a belt portion moving at a constant speed, and wherein the change in the image of the figure is caused by switching the turning- on of the light to turning-on of a light of the other cursor (As shown in FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a second answer or second 
Regarding claim 15, Carroll discloses A schizophrenia diagnostic program for diagnosing schizophrenia, the schizophrenia diagnostic program causing a computer to execute the steps of (Abstract and entire document):
 instructing stimulus application means to apply a plurality of different sensory stimuli to a subject with any time lag selected from 0 to approximately 1000 msec (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
acquiring, from first answering means, subject's first answer regarding temporal order judgment of the plurality of different sensory stimuli applied (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
 calculating a correct-answer ratio of the first answer on the basis of the first answer, and outputting a result of a determination that subject's passive time perception is normal, when the correct-answer ratio is high (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
Carroll fails to disclose causing display means to display an image of a figure moving at a constant speed to the subject whose passive time perception is determined to be normal;
instructing signaling means to give a signal to the subject;
acquiring the subject's response to the signal from response means;
causing the image of the figure on the display means to (1) change due to the subject's response 0 to approximately 2000 msec after the response, or (2) change irrespective of the subject's response within approximately 1000 msec before or after the signal;
acquiring, from second answering means, subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response; and
calculating the answer ratio of the answer stating that the change in the image of the figure was caused due to the subject's own response based on the second answer, and
outputting a result of a determination that the subject is probably affected with schizophrenia, when the answer ratio is aberrant in comparison with that of a healthy individual.
However, in the same field of endeavor, Ghajar teaches causing display means to display an image of a figure moving at a constant speed to the subject whose passive time perception is determined to be normal (As shown in FIG. 5, non-predictable versus predictable stimuli);
instructing signaling means to give a signal to the subject (As shown in FIG. 5);
acquiring the subject's response to the signal from response means (As shown in FIG. 5);
causing the image of the figure on the display means to (1) change due to the subject's response 0 to approximately 2000 msec after the response, or (2) change irrespective of the subject's response within approximately 1000 msec before or after the signal (As shown in FIG. 5, non-predictable versus predictable stimuli);
acquiring, from second answering means, subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response (As shown in FIG. 5, non-predictable versus predictable stimuli); and
calculating the answer ratio of the answer stating that the change in the image of the figure was caused due to the subject's own response based on the second answer (As shown in FIG. 5, whether responding to or anticipating, and Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”), and
outputting a result of a determination that the subject is probably affected with schizophrenia, when the answer ratio is aberrant in comparison with that of a healthy individual (As shown in FIG. 5, whether responding to or anticipating, and Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a second answer or second test as taught by Ghajar in order to diagnose Schizophrenia (Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
Regarding claim 16, Carroll and Ghajar teach The device according to claims 8, wherein the device is operated by a schizophrenia diagnostic program causing a computer to execute the steps of (Abstract and entire document):
instructing the stimulus application means to apply a plurality of different sensory stimuli to a subject with any time lag selected from 0 to approximately 1000 msec (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
acquiring, from the first answering means, subject's first answer regarding temporal order judgment of the plurality of different sensory stimuli applied (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”); 
calculating a correct-answer ratio of the first answer on the basis of the first answer, and outputting a result of a determination that subject's passive time perception is normal, when the correct-answer ratio is high (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”);
 causing the display means to display an image of a figure moving at a constant speed to the subject whose passive time perception is determined to be normal;
instructing the signaling means to give a signal to the subject;
acquiring subject's response to the signal from the response means;
causing the image of the figure on the display means to (1) change due to the subject's response 0 to approximately 2000 msec after the response, or (2) change irrespective of the subject's response within approximately 1000 msec before or after the signal;
acquiring, from the second answering means, subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response; and
 calculating an answer ratio of the answer stating that the change in the image of the figure was caused due to the subject's own response based on the second answer, and outputting a result of a determination that the subject is probably affected with schizophrenia, when the answer ratio is aberrant in comparison with that of a healthy individual.
However, in the same field of endeavor, Ghajar teaches causing the display means to display an image of a figure moving at a constant speed to the subject whose passive time perception is determined to be normal (As shown in FIG. 1);
instructing the signaling means to give a signal to the subject (As shown in FIG. 5);
acquiring subject's response to the signal from the response means (As shown in FIG. 5);
causing the image of the figure on the display means to (1) change due to the subject's response 0 to approximately 2000 msec after the response, or (2) change irrespective of the subject's response within approximately 1000 msec before or after the signal (As shown in FIG. 5, non-predictable versus predictable stimuli);
acquiring, from the second answering means, subject's second answer as to whether or not the change in the image of the figure was caused due to the subject's own response (As shown in FIG. 5, non-predictable versus predictable stimuli); and
 calculating an answer ratio of the answer stating that the change in the image of the figure was caused due to the subject's own response based on the second answer, and outputting a result of a determination that the subject is probably affected with schizophrenia, when the answer ratio is aberrant in comparison with that of a healthy individual (As shown in FIG. 5, whether responding to or anticipating, and Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a second answer or second test as taught by Ghajar in order to diagnose Schizophrenia (Col. 1 lines 44-62, “This capacity for anticipatory timing can become impaired with aging, alcohol, drugs, hypoxia, infection, clinical neurological conditions including but not limited to Attention Deficit Hyperactivity Disorder (ADHD), schizophrenia, autism and brain trauma (head injury or concussion).”).
Regarding claim 17, Carroll and Ghajar teach The program according to claim 15, Carroll further discloses wherein the program is recorded on a computer- readable medium (Abstract and entire document).



Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Christine A. Carroll, Jennifer Boggs, Brian F. O’Donnell, Anantha Shekhar, William P. Hetrick, Temporal processing dysfunction in schizophrenia, Brain and Cognition, Volume 67, Issue 2, 2008, Pages 150-161, ISSN 0278-2626, https://doi.org/10.1016/j.bandc.2007.12.005. (hereinafter – Carroll) in view of Ghajar (US 7819818 B2) (hereinafter – Ghajar) in further view of Teale P, Pasko B, Collins D, Rojas D, Reite M. Somatosensory timing deficits in schizophrenia. Psychiatry Res. 2013 Apr 30;212(1):73-8. doi: 10.1016/j.pscychresns.2012.11.007. Epub 2013 Feb 26. PMID: 23484867; PMCID: PMC3604058. (hereinafter – Teale).

Regarding claim 2, Carroll and Ghajar teach The method according to claim 1, Carroll fails to disclose wherein the plurality of sensory stimuli are a tactile stimulus and a visual stimulus.
However, in the same field of endeavor, Teale teaches wherein the plurality of sensory stimuli are a tactile stimulus and a visual stimulus (Abstract, “visual” “somatosensory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a tactile stimulus as taught by Teale in order to use multiple stimuli (Abstract, “Virtually all behavior has a motor component, and proper regulation of motor behavior is often dependent upon accurate registration of somatosensory input.”).
Regarding claim 3, Carroll, Ghajar and Teale teach The method according to claim 2, Carroll further discloses wherein the tactile stimulus and the visual stimulus are applied in order and with a time lag according to any one of the following (i) to (v): (i) the tactile stimulus, and the visual stimulus approximately 50 msec after the tactile stimulus; (ii) the tactile stimulus, and the visual stimulus approximately 100 msec after the tactile stimulus; (iii) the tactile stimulus and the visual stimulus simultaneously; (iv) the visual stimulus, and the tactile stimulus approximately 50 msec after the visual stimulus; or (v) the visual stimulus, and the tactile stimulus approximately 100 msec after the visual stimulus (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”).
Regarding claim 4, Carroll, Ghajar and Teale teach The method according to claim 2, Carroll fails to disclose wherein the tactile stimulus is a vibration stimulus, and the visual stimulus is a light stimulus.
However, in the same field of endeavor, Teale teaches wherein the tactile stimulus is a vibration stimulus, and the visual stimulus is a light stimulus (Abstract, “visual” “somatosensory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a tactile stimulus as taught by Teale in order to use multiple stimuli (Abstract, “Virtually all behavior has a motor component, and proper regulation of motor behavior is often dependent upon accurate registration of somatosensory input.”).
Regarding claim 9, Carroll and Ghajar teach The device according to claim 8, Carroll fails to disclose wherein the plurality of sensory stimuli are a tactile stimulus and a visual stimulus.
However, in the same field of endeavor, Teale teaches wherein the plurality of sensory stimuli are a tactile stimulus and a visual stimulus (Abstract, “visual” “somatosensory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a tactile stimulus as taught by Teale in order to use multiple stimuli (Abstract, “Virtually all behavior has a motor component, and proper regulation of motor behavior is often dependent upon accurate registration of somatosensory input.”).
Regarding claim 10, Carroll, Ghajar and Teale teach The device according to claim 9, Carroll further discloses wherein the tactile stimulus and the visual stimulus are applied in order and with a time lag according to any one of the following (i) to (v): (i) the tactile stimulus, and the visual stimulus approximately 50 msec after the tactile stimulus; (ii) the tactile stimulus, and the visual stimulus approximately 100 msec after the tactile stimulus; (iii) the tactile stimulus and the visual stimulus simultaneously; (iv) the visual stimulus, and the tactile stimulus approximately 50 msec after the visual stimulus; and (v) the visual stimulus, and the tactile stimulus approximately 100 msec after the visual stimulus (Page 152-153, Methods, 2.2 temporal stimuli, “auditory and visual”).
Regarding claim 11, Carroll, Ghajar and Teale teach The device according to claim 9, Carroll fails to disclose wherein the tactile stimulus is a vibration stimulus, and the visual stimulus is a light stimulus.
However, in the same field of endeavor, Teale teaches wherein the tactile stimulus is a vibration stimulus, and the visual stimulus is a light stimulus (Abstract, “visual” “somatosensory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Carroll to include a tactile stimulus as taught by Teale in order to use multiple stimuli (Abstract, “Virtually all behavior has a motor component, and proper regulation of motor behavior is often dependent upon accurate registration of somatosensory input.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791